Citation Nr: 1138089	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:          The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.   

In June 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in October 2007 and June 2011.  The case has now returned to the Board for further appellate action.

The issues of entitlement to service connection for a left shoulder disability and cervical spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic lumbar spine disability was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a lumbar spine disability as it is due to injuries sustained during active duty service.  He testified in June 2007 that he injured his back twice during service; first, when he fell off a ladder and again while lifting heavy boxes.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service treatment records document two instances of back injuries.  In early February 1974, the Veteran was seen with complaints of low back pain following a fall from a ladder.  Examination of the spine was normal and the Veteran was placed on light duty for 24 hours.  No diagnosis was rendered and treatment consisted of medication, heat, and rest.  Later that month, the Veteran was seen again with complaints related to his low back.  He reported injuring his back while picking up boxes and was treated with Tylenol and advised not to perform any lifting for three days.  The Veteran's spine was normal at the November 1974 examination for separation.  

The record clearly demonstrates the presence of a current lumbar spine disability. The Veteran was diagnosed with mild loss of disc space and accompanying degenerative facet arthropathy at the July 2011 VA examination based on X-ray results.  A December 2004 private MRI also showed degenerative lumbar spondylosis with a small disc protrusion.  In addition, service records document two low back injuries in February 1974.  The Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injuries, the Board notes that service records do not indicate such a link.  The Veteran underwent treatment for two low back injuries in February 1974, but no chronic conditions were diagnosed.  Moreover, the Veteran's spine was normal at the November 1974 examination for separation.  There is also no evidence of degenerative changes of the lumbar spine within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the Veteran's back dates from October 2002 when he reported having low back pain to a physician at the Gainesville VA Medical Center (VAMC).  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's lumbar disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms since service.  The history he has provided is to the effect that his back pain began during active duty service and has continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he testified that his back pain has been continuous since active duty, service records only document two instances of back pain with no chronic findings.  At the time he was seen on February 16, 1974, the Veteran reported back pain of a two day duration following lifting of boxes.  This contradicts any current assertion that he had continuous back pain since the fall down the ladder.  Rather, it demonstrates that he did not have continuous back pain following the fall down the ladder.  Service treatment records reflect that he was seen more than ten times for various medical complaints between February 16, 1974, and his discharge.  These complaints included orthopedic issues, including a sprained ankle in April 1974 and injury to the right ankle in October 1974 while playing ball.  An April 1974 service treatment record reflects the Veteran's complaints of pain around the umbilical region since boot camp, reflecting his willingness to report both current and historical ongoing pain.  Although the Veteran testified, at page 5 of the June 2007 hearing transcript, that he was deterred from seeking medical care because of a lack of benefit, it is reasonable to conclude from a reading of these service treatment records that the veteran reported any and all symptoms that he was experiencing during active service following the second back injury and the Board does so conclude.  A careful review of the service treatment records, following the February 16, 1974, entry, reflects that there is not a single complaint regarding the Veteran's back during this time.  On the basis of the above analysis and conclusion the Board therefore finds that he did not experience any back pain from February 16, 1974 through the end of service.  This makes his current assertion that such pain existed not credible.  No complaints pertaining to the low back were noted on the November 1974 separation examination, and there is no objective evidence of back complaints in the record prior to October 2002 when the Veteran sought treatment at the VAMC.  The Board finds that the Veteran's statements and history made for compensation purposes 30 years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service and the above analysis regarding when and how he made complaints regarding his back during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active duty service.  The only medical opinion of record, that of the July 2011 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the VA examiner opined that the Veteran's current low back condition was more likely due to his post-service employment in construction than injuries during service.  The examiner noted the lack of a chronic low back problem during service and in the early years after separation, and also found that age could play a role in the Veteran's degenerative changes.  This opinion was rendered with consideration of the Veteran's reported history and the contents of his medical records and included a full and well-supported rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his current low back disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of his back pain, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was 30 years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's low back disability is related to active duty service and the only medical opinion of record weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not credible.  The weight of the evidence is therefore against a nexus between the current lumbar spine condition and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements of the claim, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the August 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination and medical opinion in response to his claim in July 2011.  

VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  The Veteran testified in June 2007 that he sought treatment at VA facilities as early as 1975.  However, the Veteran also testified that he was not seen by a health care provider at that time, and medical records dating from this period were not available.  In June 2011, VA sent the Veteran a letter asking him to identify all VA and non-VA medical treatment for the claimed disability that was not already of record.  He was also asked to complete medical release forms to allow VA to obtain any outstanding records on his behalf.  No response to this request was received, and the Board finds that VA has done its utmost to develop the evidence with respect to the Veteran's claim.  Any failure to develop this claim rests with the Veteran himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street).  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (it is the responsibility of veterans to cooperate with VA).     

The Board also finds that VA has complied with the October 2007 and June 2011 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was contacted and asked to identify all health care providers who had treated his claimed lumbar spine disability.  In addition, he was provided a VA examination and medical opinion in July 2011.  The case was then readjudicated in August 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


